Battue, J. T. K. Smith filed a petition in the Lee Chancery Court, which, omitting caption, is as follows: “Comes the plaintiff and for cause of action herein says: That he was the owner of lot four in block H of the town of Marianna. That the said town of Marianna, by proper proceedings, proceeded to condemn all the property owned by various parties on the east side of public square in town of Marianna. That he and W. K. Jones submitted the matter of the sale of their lots to arbitration. That the said arbitrators awarded to him the sum of $600, as being the value of the lot above described, when' in truth and fact it was not, and that the arbitrators labored under a mistake as to the length and width of his said lot. That his lot was larger than that of the said W. K. Jones and more valuable. Notwithstanding this fact, the arbitrators allowed W. K. Jones for a lot smaller than the plaintiff’s the sum of $750. Plaintiff offers to repay or to return the $600, and asks that he be permitted to do so, and the arbitration be set aside. Wherefore he prays that the arbitration be set aside, and that he be allowed to repay the city $600 and take the lot, or else the mistake of the arbitrators be corrected, and he be allowed the additional sum of $150, the value of the said property.’.’ The defendant demurred to the petition, because it does not state facts sufficient to constitute a cause of action. The court sustained the demurrer, and the plaintiff, standing upon his petition and refusing Jo plead further, appealed. Appellant’s principal ground of complaint is that the arbitrators appraised Jones’s lot, which was smaller than his, at a larger amount. ' There is no allegation that the arbitrators appraised his for a less amount because ..of the relative size of Jones’s lot. The true reason is not given. It may have been because the arbitrators considered it more valuable. He does not allege that the difference in the sizes of the two lots was material, or sufficient to have changed the estimate of the arbitrators. He was at first willing to accept the $600 as full compensation for his lot. He does not allege that he was1 wrongfully or fraudulently induced to accept it, or labored under a mistake or ignorance of the fact that the arbitrators labored under a mistake as to the length and width of his lot, or otherwise. Judgment affirmed.